Citation Nr: 1017655	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  00-14 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Entitlement to service connection for chronic 
gastroenteritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from January 1960 to January 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of January 2000 of 
the San Diego, California, regional office (RO).  During the 
course of the appeal, the Veteran's claims file was 
transferred to the RO Since that time, the Veteran has moved 
to North Dakota, and hence the RO in Fargo, North Dakota is 
named on the title page of this decision.  The issue on 
appeal was remanded in March 2006 and September 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A chronic gastrointestinal disability was first manifested 
many years after service and is not related to in-service 
events, including an episode of viral gastroenteritis.  


CONCLUSION OF LAW

A chronic gastrointestinal disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a letter 
dated in September 2006, the RO advised the claimant of the 
information necessary to substantiate the claim for service 
connection, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was told 
that the evidence must show a relationship between his 
current disabilities and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claims.  He was also provided with 
information regarding ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although 
not sent until after the initial adjudication of the claim, 
the letter was followed by readjudication and the issuance of 
supplemental statement of the case, most recently in October 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Service 
treatment records have been obtained.  VA, SSA, and 
identified private treatment records were obtained.  A VA 
examination was provided in February 2009, and was based upon 
consideration of the Veteran's prior medical history, 
including service treatment records, and also contained a 
rationale for the opinion sufficient for the Board to make an 
informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

The Veteran contends that he currently has chronic 
gastrointestinal tract conditions which are related to 
gastrointestinal problems he suffered in service.  

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection, a veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship (nexus) between the current disability and the 
in-service disease or injury (or in-service aggravation). 
 Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service treatment records show that in July 1960, six months 
after he entered onto active duty, the Veteran was seen 
complaining of cramps and pain in the upper left quadrant of 
the abdomen.  He was referred for evaluation and treatment.  
Reportedly, the pains had begun at about 10 a.m. that day.  
They began as dull lower abdominal pain and became crampy.  
Pain occasionally radiated to the left side.  He had one 
brief wave of nausea that morning, without vomiting.  He did 
not have diarrhea, but had two runny bowel movements around 
noon.  There was no blood.  On examination, he had abdominal 
tenderness with slight rebound.  Rectal examination was 
normal.  The diagnosis was viral gastroenteritis, and he was 
prescribed Kaopectate and a soft, bland diet.  

No further abdominal complaints were noted in the service 
treatment records during the 2-1/2 years that the Veteran 
remained on active duty after that incident.  On the January 
1963 separation examination, a negative medical history for 
gastrointestinal symptoms was noted; in particular, the 
Veteran responded "no" to questions of whether he had now, 
or had ever had, "frequent indigestion," "stomach, liver 
or intestinal trouble," or "piles or rectal disease."  
Examination was normal.  

The Veteran was afforded a VA examination in February 2009.  
The examiner, after noting that the claims file had been 
reviewed, observed that the Veteran had been diagnosed as 
having viral gastroenteritis in July 1960.  The examiner also 
summarized the medical evidence as to the Veteran's recent 
gastrointestinal conditions, noting that he underwent an EGD 
(esophagogastroduodenoscopy) in December 2002 due to a 
history of gastroesophageal reflux, past treatment for H. 
pylori, and continued dyspeptic symptoms.  The EGD showed 
mild distal esophageal erythema and mild superficial 
gastritis with biopsy negative for H. pylori.  In January 
2003, he was hospitalized for lower gastrointestinal 
bleeding, and found to have an area of ischemic colitis from 
the descending colon to the splenic flexure, which had 
resolved, without recurrence.  He had an EGD in July 2005, 
which did not show varices or portal gastropathy, but did 
show some mild duodenitis without bleeding.  His last 
colonoscopy in October 2008 showed mild sigmoid 
diverticulosis and external hemorrhoids.  

The examiner noted that the Veteran had previously been on H2 
blockers and PPIs (stomach acid reduction medications) but 
was not currently taking these medications.  The Veteran said 
he had diverticulitis.  He said he had a difficult time 
having bowel movements.  He said that about once a week, he 
had bright red blood in his stool, and sometimes he had 
associated abdominal pain.  He also complained of excess 
flatulence and smelly eructations.  He had had an 
appendectomy after he got out of service.  He recalled 
hospitalization for some kind of colitis in the past, and 
said he had been told he had an infection in his stomach, for 
which he had been given antibiotics.  He said that his 
appetite was good, and he had no nausea, vomiting, or 
diarrhea, but did have constipation.  The examination of the 
abdomen was normal except for a well healed appendectomy 
scar.  

The assessment was constipation; history of mild gastritis 
and duodenitis; history of Helicobacter pylori; and hepatitis 
C with cirrhosis due to post-service intravenous drug use.  
The examiner concluded that none of these conditions were 
related to viral gastroenteritis he had in service.  The 
examiner explained that viral gastroenteritis is a generally 
benign self-limited infection of the gastrointestinal tract 
which is not associated with any long term consequences.  
Symptoms generally last 2-3 days and include nausea, 
vomiting, and diarrhea, sometimes with abdominal cramping.  
Sometimes hospitalization was required for intravenous fluid 
administration.  The leading causes in adults were Rotavirus, 
Norovirus, and enteric adenovirus.  

Although this evidence establishes the presence of current 
chronic gastrointestinal disability, the examiner concluded 
that the gastrointestinal conditions were not related to 
viral gastroenteritis shown in service.  

In an informal hearing presentation dated in January 2010, 
the Veteran's representative asserted that the service 
treatment records evidence of a gastrointestinal condition, 
competent lay evidence of continuity of symptomatology, 
current medical evidence of chronic disability, and June and 
November 2009 statements from the Veteran's VA primary care 
physician are sufficient to meet these requirements and 
establish service connection.  

Where medical expertise is necessary to establish a diagnosis 
or to address questions of medical causation; lay assertions 
of medical status, lay statements do not constitute competent 
medical evidence for these purposes.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Lay assertions, however, may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau, at 1377.  

With respect to continuity of symptomatology, the 
representative contended that the Veteran indicated that he 
has suffered from recurrent gastrointestinal difficulties 
since service, citing to a progress note dated June 1, 1999.  
The Board, however, has been unable to locate any progress 
note in the file, dated June 1, 1999, that contained an 
indication that he has suffered from recurrent 
gastrointestinal difficulties since service.  There is a VA 
progress note dated June 1, 1999, but this record simply 
notes a history of gastritis, with a recommendation to 
continue with Zantac; there was no statement was to the 
length of time the gastritis had been present.  

Nevertheless, in his claim dated in April 1999, the Veteran 
said that viral gastroenteritis was diagnosed while on active 
duty, and that he continued with the condition and received 
VA treatment.  In addition, in June 2009, a VA physician 
wrote that the Veteran called and requested a letter to be 
written stating that his current gastrointestinal symptoms 
may be related to problems he complained of while in service.  
He said that in his military records, to which the doctor did 
not have access, amply documented visits he had to the 
medical service complaining of constipation and indigestion.  
In November 2009, the VA physician wrote that it was his 
opinion that if the military records confirm episodes of 
indigestion/constipation during the Veteran's years in 
service it would be possible for his current problems to be 
related.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Here, the service treatment records do not show any 
gastrointestinal complaints during the 21/2 years of service 
remaining after the single episode of viral gastroenteritis, 
and he denied any pertinent symptoms on the medical history 
obtained at separation.  After service, the Veteran did not 
mention a gastrointestinal condition in his initial claim for 
service connection filed in February 1994.  Indeed, other 
than the April 1999 claim, and, by implication, in the June 
and November 2009 VA outpatient notes, the Board is unable to 
locate any other instances where the Veteran claims 
continuity of symptomatology since service.  

The remainder of the medical evidence, dated from 1979 to 
2009, while showing that the Veteran currently has 
gastrointestinal conditions, does not relate the onset to 
service, either by medical opinion or by the Veteran's lay 
history, until the July and November 2009 VA treatment 
records.  Significantly, the report of the February 2009 VA 
examination-which was specifically for the purpose of 
determining service connection-does indicate a history of 
symptoms extending back to service.  

The Veteran's representative identified various post-service 
medical records, dated in 1990 and from 1997 to 2002, as 
demonstrating continuity of symptomatology.  These records do 
not, however, indicate continuity of symptomatology since 
service.  The majority of the medical records containing 
gastrointestinal complaints or findings refer to complaints 
that the Veteran was having at the time he was seen, or 
include a non-specific history.  Moreover, on the occasions 
when a history was obtained, the onset was not related to 
service.  

Specifically, Department of Corrections medical records dated 
from January 1979 to May 1988 show that when seen with flu 
symptoms in February 1980, he reported slight nausea, but 
denied vomiting and diarrhea.  He had tinnitus and an upset 
stomach, and he was thought to probably be taking too many 
ASAs.  Symptoms including nausea were found to be due to a 
subarachnoid hemorrhage during a July to August 1981 
hospitalization.  

Private medical records show that in March 1990, the Veteran 
complained of left flank pain for 11/2 months, worse since the 
previous night.  He was tender in the midepigastric area to 
the left flank.  He had no change in his bowel habits, but 
had lost 6 pounds in the last month without effort.  Tests 
included abdominal X-rays which were normal, and he was 
diagnosed as having abdominal pain of unknown etiology.  

Department of Corrections medical records dated from April 
1990 to August 1991 show that on a medical history obtained 
in April 1990, he did not report any chronic gastrointestinal 
symptoms.  In October 1990 and in January 1991, he complained 
of constipation and was prescribed Metamucil.  

Other medical records, while showing treatment for various 
gastrointestinal symptoms during this time period, do not 
show a history related to service, including on evaluations 
where such information would have been likely to be reported.  
For example, in March 1998, the Veteran was seen by S. 
Keramati, M.D., for a complete internal medicine evaluation.  
He reported a history of an appendectomy in 1964; other than, 
no gastrointestinal history was reported, and it was noted 
that he had no history of hematemesis, melena, hematochezia, 
nausea, vomiting, diarrhea, or constipation.  Abdominal 
examination was normal.  

At other times, while a history of symptoms was reported, the 
time period was non-specific.  For instance, records from 
Northwest Gastroenterology dated from July 2002 to December 
2002 show that in August 2002, the Veteran reported daily 
GERD symptoms, and was status post appendectomy.  He had a 
colonoscopy at the San Diego VA within the past two years.  
He reported a 25 pound weight gain over the past year.  He 
said he had daily heartburn, which was helped but not 
completely relieved by the use of Zantac.  He reported 
occasional constipation, and a past history of rectal 
bleeding with recent black stool noted, although after having 
taken Pepto-Bismol.  On examination, the abdomen was soft and 
nontender.  On a medical history questionnaire, he reported a 
positive history of heartburn, abdominal pain, constipation, 
and gastrointestinal bleeding, and a negative history of 
vomiting blood, nausea, and diarrhea.  In September 2002, he 
reported that he had had no recurrence of dyspepsia or 
heartburn since the last visit, and no stool discoloration.  
In October 2002, it was noted that he had positive H. pylori 
testing.  He described symptoms of dyspepsia and heartburn 
about three times a week.  In December 2002, it was noted 
that with a pyloricidal regiment he had persistent pain and 
frequent belching; he denied reflux, pyrosis, or dysphagia.  
Endoscopic examination revealed atrophic gastritis and mild 
distal esophagitis.  The assessment was GERD and dyspepsia 
secondary to gastritis, with most recent biopsies showing no 
H. pylori.  

On other evaluations, the Veteran reported a history of 
symptoms inconsistent with service onset.  Specifically, in 
January 2003, the Veteran was seen in the emergency room of 
St. Joseph Hospital for cramping abdominal pain and blood per 
rectum, which he stated had been ongoing, off and on, for 21/2 
years.  He was admitted for further evaluation and treatment.  
After work-up, which included computerized tomography (CT) 
scan of the abdomen and colonoscopy, he was diagnosed as 
having ischemic colitis.  GERD was also noted.  

VA records show that in March 2004, the Veteran reported a 
history of abdominal pain for six months, which he stated 
felt like constipation and gas.  He reported a history of 
constipation for 4 years.  At that time, he was also 
describing other conditions, which he said began in service, 
but he did not mention the gastrointestinal symptoms as of 
service onset.  The Board finds it unlikely that he would 
have instead reported a no more than 4 year history of 
gastrointestinal symptoms at that time, if such symptoms had 
in fact been present since service.  
 
Other instances include a December 2006 history obtained when 
the Veteran was seen to establish care at the Fargo VAMC.  He 
reported pain in the right lower quadrant of the abdomen.  He 
had no diarrhea but complained of constipation.  The 
abdominal pain had been present for about a month.  
Similarly, in January 2007, a history of mild lower right 
abdominal pain for the past couple of months was reported.  

Although an appellant's testimony cannot be rejected simply 
because it was not reported contemporaneously to service, or 
noted in the service medical records, the Board still must 
determine whether lay evidence is credible, in light of 
factors such as possible bias or conflicting statements, and 
the absence of contemporaneous medical evidence is a factor 
that may be weighed against the lay evidence of record.  See 
Buchanan, at 1337.  

In this case, the statements of continuity of symptomatology 
since service are vague as to symptoms and few in number.  
Such statements must be contrasted with the more detailed, 
negative histories obtained on other occasions during this 
period, as well as the histories of symptoms present for a 
far shorter period of time than would reflect service onset.  
Based on these factors, the Board finds that the statements 
of continuity of symptomatology are not credible or 
probative.  

There is also no medical evidence of a nexus to service.  As 
discussed above, the VA examiner found that there was no 
relationship to the single episode of viral gastroenteritis 
in service.  The Veteran's representative argues that this 
examination was inadequate, because the examiner failed to 
discuss all of the positive evidence in support of his claim, 
specifically, competent lay statements that he experienced 
gastrointestinal problems since service.  The examiner, 
however, is only required to provide sufficient bases to 
support a medical opinion, which involves medical judgment.  
In this case, the examiner found that current 
gastrointestinal conditions were not related to the in-
service episode of viral gastroenteritis, based on the 
medical characteristics of the disease.  There is no medical 
opinion in opposition, the opinion was supported by history 
obtained from the Veteran and review of the file, and neither 
the Board nor the veteran possesses the necessary medical 
expertise to challenge the results of this medical evidence.  
See Espiritu v. Derwinski, 2 Vet.App. 492 (1992) (a layman is 
not competent to offer a diagnosis or medical opinion); Jones 
v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision); Colvin v. 
Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from 
making conclusions based on its own medical judgment).  

In this regard the June 2009 and November 2009 statements 
from the Veteran's VA treating physician cannot be considered 
to be probative because they are expressly based on a 
documentation of episodes of constipation and indigestion in 
service.  In contrast, the single in-service episode 
consisted of crampy abdominal pain with runny stools; no 
constipation was mentioned.  In view of the factors discussed 
above, as well as the negative history reported on the 
separation examination, the Board does not find the Veteran's 
statements of multiple episodes in service to be credible.  

Moreover, the examiner obtained a detailed history at that 
time from the Veteran himself; the Veteran had ample 
opportunity at that time to present his lay evidence of 
continuity of symptomatology, and the fact that he did not do 
so, in connection with an examination specifically for the 
purpose of determining service connection, weighs against the 
claim.  

The Board also observes that if a factor can be established 
by lay evidence alone, it follows that the Board is also 
competent to evaluate this type of evidence.  In this case, 
the Veteran argues that the examiner did not consider 
competent lay statements of continuity of symptomatology.  
Because this is subject to lay observation, it therefore does 
not require medical expertise, but requires the Board to 
assess the credibility of the statements.  See, e.g.,  
Buchanan, Jandreau, Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  Because the Board finds that the evidence of 
continuity of symptomatology is not credible, a medical 
opinion based on such history would not be probative.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (Board is not 
obliged to accept an opinion based on inaccurate medical 
history).  

For the reasons discussed above, the weight of the evidence 
is against the claim.  In reaching this determination, the 
Board is mindful that all reasonable doubt is to be resolved 
in the Veteran's favor.  However, the preponderance of the 
evidence is against the claim, and the claim must be denied.  
38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a chronic gastrointestinal disability 
is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


